BLACKROCK VARIABLE SERIES FUNDS, INC. BlackRock iShares ® Alternative Strategies V.I. Fund BlackRock iShares ® Dynamic Allocation V.I. Fund BlackRock iShares ® Dynamic Fixed Income V.I. Fund BlackRock iShares ® Equity Appreciation V.I. Fund (each, a “Fund” and collectively, the “Funds”) Supplement dated March 21, 2016 to the Prospectus of each Fund, dated May 1, 2015 Effective immediately, Amy Whitelaw, Vishal Karir, CFA, and Michael Gates, CFA are the portfolio managers of the Funds. The subsection in each Fund’s Prospectus entitled “Fund Overview — Key Facts about BlackRock iShares ® Alternative Strategies V.I. Fund — Portfolio Managers,” “Fund Overview — Key Facts about BlackRock iShares ® Dynamic Allocation V.I. Fund — Portfolio Managers,” “Fund Overview — Key Facts about BlackRock iShares ® Dynamic Fixed Income V.I. Fund — Portfolio Managers” and “Fund Overview — Key Facts about BlackRock iShares ® Equity Appreciation V.I. Fund — Portfolio Managers,” as applicable, is deleted in its entirety and replaced with the following: Portfolio Managers Name Portfolio Manager of the Fund Since Title Amy Whitelaw 2014 Managing Director of BlackRock, Inc. Vishal Karir, CFA 2016 Director of BlackRock, Inc. Michael Gates, CFA 2016 Director of BlackRock, Inc. The subsection in each Fund’s Prospectus entitled “Details About the Fund — How the Fund Invests —About the Portfolio Management of the Fund” is deleted in its entirety and replaced with the following: ABOUT THE PORTFOLIO MANAGEMENT OF THE FUND The Fund is managed by a team of financial professionals. Amy Whitelaw, Vishal Karir, CFA, and Michael Gates, CFA are the portfolio managers and are jointly and primarily responsible for the day-to-day management of the Fund. Please see “Management of the Funds — Portfolio Manager Information” for additional information about the portfolio management team. The subsection in each Fund’s Prospectus entitled “Management of the Funds — Portfolio Manager Information — BlackRock iShares ® Alternative Strategies V.I. Fund, BlackRock iShares ® Dynamic Allocation V.I. Fund, BlackRock iShares ® Dynamic Fixed Income V.I. Fund and BlackRock iShares ® Equity Appreciation V.I. Fund” is deleted in its entirety and replaced with the following: BlackRock iShares ® Alternative Strategies V.I. Fund, BlackRock iShares ® Dynamic Allocation V.I. Fund, BlackRock iShares ® Dynamic Fixed Income V.I. Fund and BlackRock iShares ® Equity Appreciation V.I. Fund Each Fund is managed by Amy Whitelaw, Vishal Karir, CFA, and Michael Gates, CFA, who are jointly and primarily responsible for the day-to-day management of the Fund. Portfolio Manager Primary Role Since Title and Recent Biography Amy Whitelaw Jointly and primarily responsible for the day-to-day management of the Fund’s portfolio, including setting the Fund’s overall investment strategy and overseeing the management of the Fund. 2014 Managing Director of BlackRock, Inc. since 2013; Director of BlackRock, Inc. from 2009 to 2012; Principal of Barclays Global Investors (“BGI”) from 2000 to 2009. Vishal Karir, CFA Jointly and primarily responsible for the day-to-day management of the Fund’s portfolio, including setting the Fund’s overall investment strategy and overseeing the management of the Fund. 2016 Director of BlackRock, Inc. since 2016; portfolio manager and member of BlackRock’s Multi-Asset Strategies Group since 2012; Vice President of BlackRock, Inc. from 2010 to 2015. Michael Gates, CFA Jointly and primarily responsible for the day-to-day management of the Fund’s portfolio, including setting the Fund’s overall investment strategy and overseeing the management of the Fund. 2016 Director of BlackRock, Inc. since 2009; portfolio manager and member of BlackRock’s Multi-Asset Strategies Group since 2012; lead portfolio manager for US strategic and income models since 2011; employee of BlackRock, Inc. and legacy BGI since 1999. Shareholders should retain this Supplement for future reference. PRO-VAR-IS-0316SUP
